PER CURIAM.
The decree in favor of Ellen Lee Mason is affirmed, for the reasons given in the master’s report; and the decree in favor of the Houston Oil Company against Uriah A. Pollard and others is affirmed, for the reasons given in the master’s report, to wit: “The special master finds the title to the land claimed by them to be in the Houston Oil Company of Texas, and recommends judgment accordingly, because it is not shown that they have evidenced or set up any claim whatever to the land until November 17, 1908 — ■. more than 60 years after the execution, of the deeds under which they hold— beyond ¡.he tiling of their deed» for record in the deed records of a county, whose name is not given” — and because the evidence shows that the Houston Oil Company deraigned litio through duly recorded deeds from the sovereign, to the present time, under which deeds it and its predecessor have constantly asserted title to and exercised ownership since 1882 of the land in question, by returning the same for taxes, paying some taxes, appropriating timber thereon, and by frequent actual possession through agents and tenants. The costs of this court to he divided.